Order entered July 14, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00691-CV

                      THE UNIVERSITY OF ALABAMA, Appellant

                                             V.

                          THE SUDER FOUNDATION, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-08295

                                         ORDER
       We GRANT appellee’s July 13, 2016 unopposed motion to extend time to file its brief

and ORDER the brief filed no later than August 22, 2016.


                                                    /s/    CRAIG STODDART
                                                           JUSTICE